Citation Nr: 0828939	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-28 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.

2.  Entitlement to service connection for a lower back 
disability.

3.  Entitlement to service connection for a right leg 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2006, a 
statement of the case was issued in July 2006, and a 
substantive appeal was received in August 2006.   

The veteran presented testimony at a Board hearing in April 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder. 


FINDINGS OF FACT

1.  By rating decision in June 2003, the RO denied the 
veteran's claim for service connection for a right knee 
disability.  The veteran failed to file a notice of 
disagreement.  

2.  Evidence received since the June 2003 rating decision, by 
itself or in conjunction with the evidence previously 
assembled, does not raise a reasonable possibility of 
substantiating the claim.	

3.  A chronic low back disability was not manifested during 
the veteran's active duty service or for many years after 
service, nor is it otherwise related to service.   

4.  A chronic right leg disability (to include a right hip 
disability) was not manifested during the veteran's active 
duty service or for many years after service, nor is it 
otherwise related to service.   


CONCLUSIONS OF LAW

1.  The June 2003 rating decision that denied the veteran's 
claim for service connection for a right knee disability is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the June 2003 rating decision 
denying service connection claim for a right knee disability 
is not new and material; accordingly, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007). 

3.  A low back disability was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

4.  A right leg disability (to include a right hip 
disability) was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated December 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, the RO sent the veteran a May 2006 
correspondence that fully complied with Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the appellant has not contended otherwise.  

The Board notes that the RO has not afforded the veteran with 
a VA examination or provided a VA medical opinion.  The Board 
notes that in regards to the veteran's application to reopen 
a service connection claim for a right knee disability, the 
veteran must first submit new and material evidence in order 
to reopen the claim before an examination may be considered.  

In regards to the veteran's other service connection claims, 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) provides that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The standards of McLendon are not met in this case as 
the evidence of records fails to suggest that the veteran has 
a current right leg disability, or that a back disability, 
first reported many years post service, had its onset in 
service or is otherwise related thereto.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants. Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in December 
2005.  It set forth the criteria for entitlement to the 
benefit sought by the appellant, and included discussion of 
new and material evidence so as to comply with the Kent 
requirements.  The Board believes that the December 2005 
notice, constituted adequate notice to the appellant.   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.



Right Knee

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The Board notes that the veteran's claim for service 
connection for a right knee disability was originally denied 
by the RO in a June 2003 rating decision.  The RO decision 
went unappealed (the veteran did not file a timely notice of 
disagreement).  Consequently, the decision became final.  The 
evidence on record at the time of the June 2003 denial 
consisted of the veteran's service medical records.  These 
records included an August 1967 entrance examination that 
indicates that the veteran had a scar below his right knee.  
They also show that the veteran sought treatment for pain in 
his right knee in May 1968.  He complained that the right 
knee has been  "slipping" out of place for two months.  He 
stated that he inured the right knee in an automobile 
accident in 1965 (prior to service).  The service medical 
records showed that x-rays of the right knee were negative; 
and that his symptoms did not require active therapy.  A 
January 1969 service medical record refers to a concussion 
from a grenade explosion, but there was no reference to any 
injury to the right knee.  In January 1969, the veteran 
claimed that both knees were "locking."  He had full range 
of motion without any pain.  He was treated with an Ace 
bandage.  There are no further in-service treatment records.  
His December 1970 separation examination yielded normal 
findings; but notes a three inch scar on the right knee.  
Also of record at the time of the June 2003 rating decision 
was the report of a June 2003 VA psychiatric examination 
which included history furnished by the veteran to the effect 
that he has suffered a shrapnel injury to the right knee 
during service.  

Evidence submitted since the June 2003 rating decision 
includes the veteran's April 2008 hearing testimony in which 
he stated that in 1969, while serving in Vietnam, a grenade 
went off and shrapnel hit him in the right knee.  He stated 
that he was treated by a field corpsman; and that he was 
treated for two to three weeks in Anh Wa camp before being 
sent back into the field.  His testimony does not include any 
mention of a pre-existing injury.  Other evidence includes VA 
outpatient treatment records dated August 2004 through July 
2006.  These records reflect that in July 2006, the veteran 
sought treatment for back pain.  He also reported a history 
of "right knee pain due to shrapnel in knee."  

After reviewing the items of evidence received since the June 
2003 rating decision, the Board is unable to conclude that 
any such evidence is both new and material.  It appears that 
the the veteran's contention regarding a shrapnel injury to 
the right knee was of record in June 2003.  Therefore, his 
recent testimony and assertions in this regard are not new.  
He has just reiterated his previous assertion regarding the 
shrapnel injury.  Moreover, there is no competent evidence 
received since June 2003 which suggests any aggravation of 
the preexisting right knee disorder or any separate right 
knee injury during service.  Accordingly, the claim for 
service connection for a right knee disability is not 
reopened.    
   
Back 

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran contended in his August 2006 substantive appeal 
(VA Form 9) that he injured his back in Vietnam due to the 
fact that he was carrying a mortar plate for his whole tour.  
He has also contended (at his April 2008 hearing), that his 
back disability is secondary to his right knee disability.     

The Board notes that the service medical records contain a 
single complaint of back pain.  The treatment report is dated 
April 1968 and states that the veteran complains of "pain in 
knee (right) and back x 3 years."  The Board notes that back 
pain of three years duration would mean that the back pain 
originated prior to service.  The treatment report showed 
full range of motion of the lumbosacral spine, and negative 
straight leg raising bilaterally.  There are no further in-
service records regarding the veteran's back.  His December 
1970 separation examination yielded normal findings.  

There are no post service treatment records until July 2006.  
These VA outpatient treatment records state that the veteran 
has had chronic back pain for many years.  There is no 
indication that the back pain originated in service.  

The lack of any post-service medical records until July 2006 
is probative to the issue of chronic disability.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

The Board finds that there is one in-service treatment record 
reflecting back pain; and that it suggests that the back pain 
pre-dated service.  As noted, there is only a single 
treatment report; the veteran's separation examination was 
normal; and there are no post service treatment reports until 
July 2006 (35 years after service).  Such evidence 
constitutes competent evidence strongly suggesting that a 
chronic low back disability was not present during service or 
for many years thereafter. 

The Board is cognizant of the veteran's combat history, and 
consideration has been given to 38 U.S.C.A. § 1154(b).  Under 
that statute, in the case of any veteran who engaged in 
combat with the enemy in active service during a period of 
war, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d at 392.  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  However, while this provision eases the combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected (e.g., exposure to jungle conditions conducive to 
causing fungal infections), it does not establish a 
presumption of service connection.  Collette, 82 F.3d at 392.  
The reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

In this case, the Board finds that there was no chronic low 
back disability during service and that any current low back 
disability is not related to service.  The veteran's 
separation examination was normal and shows that trained 
medical personnel were of the opinion that no chronic low 
back disability was present at that time.  As noted above, 
there are no post service treatment records until 35 years 
after service.     

As to the veteran's contention that his back disability is 
secondary to his right knee disability, the Board notes that 
he cannot be granted service connection on a secondary basis 
because his right knee disability has not been service 
connected.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a low back disability must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Right leg
The veteran has contended (in his August 2006 substantive 
appeal and at his April 2008 hearing), that his right leg 
disability is related to his right knee disability.  The 
Board notes that he cannot be granted service connection for 
an alleged right leg disability on a secondary basis because 
his right knee disability has not been service connected.  

Regarding service connection on a direct basis, the Board 
notes that the veteran's service medical records do not 
contain any findings attributed to a right leg injury.  His 
separation examination yielded normal findings.  Moreover, 
the Board finds no evidence of a current right leg disability 
in the post service medical records.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

If the veteran's claim for service connection for a right leg 
disability is actually referring to a right hip disability, 
then the Board once again notes that there are no service 
medical record findings attributed to a right hip disability.  
Furthermore, there are no post service records of a right hip 
disability until January 2005.  At that time, the veteran 
complained of right hip pain with weight bearing.  He had 
full range of motion of the right hip.  He has not been 
diagnosed with a disability.  He continues to be assessed 
with right hip pain.  

The Board once again notes that the lack of medical records 
until January 2005 is probative to the issue of a chronic 
disability.  The Board finds that with no evidence of a right 
leg (or hip) disability in service; with no evidence of a 
current right leg disability; with no evidence of a right hip 
disability until 34 years after service; and with no nexus 
opinion linking a right hip disability or alleged right leg 
disability to service, the preponderance of the evidence 
weighs against the claim. 

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a right leg disability must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied as to all issues.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


